AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                              JUDGMENT IN A CRIMINAL CASE
                                           v.                                    (For Offenses Committed On or After November 1, 1987)

                                                                                 Case Number: 17CR2555-MDD
                          MARIO ALONSO DORAME
                                                                                 Robert Garcia
                                                                                 Defendant's Attorney


REGISTRATION NO. 63379298

 THE DEFENDANT:
 l:8J pleaded guilty to count( s) I of Superseding Misdemeanor Information
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                              Count Number(s)
8:1325                              IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                         I


  •    The defendant has been found not guilty on count(s)
 £] Count(s)            Felony Information
                                                                         -------------------
                                                                                  is dismissed on the motion of the United States.

                                              IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                                   TIME SERVED
  l:8J Assessment: $10.00 waived l:8J Fine: NO FINE
  l:8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                                January 2, 2020
                                                                Date of Imposition of Sentence



                                                                             HONORABLE MITCHELLD.EMBIN
                                                                             UNITED STATES MAGISTRATE JUDGE
